Title: From Alexander Hamilton to Louis Le Guen, [1800]
From: Hamilton, Alexander
To: Le Guen, Louis



[New York, 1800]
My Dear Sir.

In announcing to you Mrs. Hamilton’s acceptance of your obliging present and conveying to you the acknowlegements which she charges me to make to you I abandon the reluctance which I might otherwise feel to my sensibility at a mark of your attention so delicately conveyed.
The discharge of my professional duty towards you with all the zeal which the nature of the case demands has no ⟨claim upon your gr⟩atitude; but the sentiments ⟨you man⟩ifest towards me, will insure you ⟨– – –⟩ on a principle more ⟨– than⟩ that of duty.
